Exhibit 10.1
 
AMENDMENT NO. 1 TO
 
LOAN AND SECURITY AGREEMENT AND
 
PROMISSORY NOTE DATED MAY 18, 2009
 
THIS AMENDMENT NO. 1 (THIS “AMENDMENT”) TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF MAY 18, 2009 (the “Loan and Security Agreement”) is
entered into by and between Applied Solar, Inc., a Nevada corporation
(“Borrower”), and The Quercus Trust (“Lender”) and that certain promissory note
dated May 18, 2009 in the principal amount of $698,0000 (“May 2009 Note”),
effective as of June 11, 2009.  All terms used herein and not otherwise defined
have the respective definitions ascribed thereto in the Loan and Security
Agreement or the May 2009 Note.
 
WHEREAS, Lender and Borrower previously entered into the Loan and Security
Agreement, pursuant to which, among other things, Lender loaned $698,000 to
Borrower.
 
WHEREAS, Borrower has advised Lender that it needs an additional $85,000 for
certain restructuring expenses and general corporate purposes.
 
WHEREAS, Lender desires to lend the Additional Funds pursuant to the terms of
that certain promissory note dated concurrently herewith, provided that such
Additional Funds are secured by the Collateral.
 
WHEREAS, the parties desire to extend the Maturity Date of the May 2009 Note to
June 30, 2009.
 
ACCORDINGLY, Borrower and Lender desire to amend the Loan and Security Agreement
and the May 2009 Note as more fully set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good, valuable, and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. Amendment of Section 1 of the Loan and Security Agreement.Section 1 is hereby
amended and restated to read as follows:
 
1.           Loan.  Subject to the terms and conditions of this Agreement, the
Note dated May 18, 2009 and the Note dated June 11, 2009 (collectively, and
together with any and all financing statements and any other agreements or
instruments executed by Borrower at Lender’s request the “Loan Documents”), and
subject to there being no Event of Default (as defined herein) under any of the
Loan Documents, (or event which would, with the giving of notice or the passage
of time, mature into an Event of Default), Lender agrees to lend to Borrower an
aggregate amount not to exceed the principal sum of Seven Hundred Eighty-Three
Thousand Dollars ($783,000) on the terms set forth in the Notes and in this
Agreement (the “Loans”).
 
 
 
1

--------------------------------------------------------------------------------

 
 
2. Amendment to Section 1 of the May 2009 Note. Section 1 is hereby amended and
restated to read as follows:
 
1.           Payments of Principal.  On the Maturity Date, unless an Event of
Default shall have sooner occurred, Borrower shall pay to Lender, in cash, all
outstanding principal under this Secured Promissory Note (this “Note”).  The
“Maturity Date” shall be June 30, 2009.  Borrower may prepay all or any portion
of the amounts owing under this Note at any time without fee, charge or premium.


3. All other Terms Unchanged.  Except as specifically set forth herein, all
other terms and conditions of the Loan and Security Agreement and the May 2009
Note remain unchanged and Borrower confirms that the Loan and Security Agreement
and the May 2009 Note remain in full force and effect as of the date
hereof.  This Amendment forms a part of, and is integrated into, the Loan and
Security Agreement and the May 2009 Note. This Amendment may be executed in one
or more counterparts and may include multiple signature pages, all of which will
be deemed to be one instrument.  Photocopies and facsimiles of original
signature pages may be deemed as originals.
 


[Signature Page Follows]
 
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first written above.


BORROWER
Applied Solar, Inc.
a Nevada Corporation
 
By:__________________________
Name:
Title:






LENDER:                                                                
THE QUERCUS TRUST
 
By:__________________________
Name: David Gelbaum
Title: Trustee











3